Citation Nr: 0208792	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  00-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for synovitis and 
arthritis of the right ankle.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Wife

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).  That decision denied the benefits sought on 
appeal.  The Board remanded the claim in January 2002 with 
instructions to schedule the veteran for a hearing before a 
Member of the Board at the RO.

The veteran testified before a Member of the Board at a 
hearing held at the RO in June 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The evidence reasonably shows that the veteran's pre-
existing right ankle condition was aggravated in service.

3.  The veteran has synovitis and arthritis of the right 
ankle, rated as 20 percent disabling, hiatal hernia, rated as 
noncompensable, bilateral otitis media, rated as 10 percent 
disabling, a left knee disorder, rated as 10 percent 
disabling, and a lower back disorder, rated as 10 percent 
disabling.  He is also being treated for depression.  The 
combined rating in effect for these disabilities is 40 
percent.

2. The veteran's disabilities are reasonably shown to 
permanently preclude him from engaging in substantially 
gainful employment consistent with his age, education, and 
occupational history.


CONCLUSIONS OF LAW

1.  Synovitis and arthritis of the right ankle were 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.306 (2001).

2.  The veteran is unemployable due to permanent disability.  
38 U.S.C.A. §§ 1155, 5102, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private treatment records from 1997 and 
2002, VA treatment records from 1998, VA examination reports 
from September 1998, medical examination reports in 
conjunction with the veteran's application for Social 
Security benefits from August 1997 and February 1998, and 
statements and testimony by the veteran and his wife at 
hearings held at the RO before a hearing officer, in October 
1999, and a Member of the Board, in June 2002.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was born in 
April 1952.  He did report broken bones, an ankle and a 
wrist, at his January 1975 entrance examination.  A February 
1976 treatment note indicated that the veteran was seen 
complaining of experiencing ankle pain for three days with 
exercise and walking.  A history of a broken ankle, 16 years 
prior, was noted.  Range of motion of the ankle was limited 
and swelling and discoloration were noted.  Ankle jerk was 
decreased in the right ankle.  The assessment was possible 
right ankle fracture and a x-ray was ordered to rule out a 
current fracture.  A February 1976 note from later on the 
same day indicated that the x-ray showed an abnormality, 
which could have been an ankle fracture.  The handwriting 
regarding the interpretation of the x-ray on that later 
February 1976 treatment note was illegible.  A March 1976 
treatment note indicated that the veteran still complained of 
ankle pain.  The note indicated that the veteran injured his 
foot while carrying a 90 millimeter rifle and ruck sack.  He 
fell into a ditch.  There was still swelling to the ankle.  
The impression was tendonitis.  A later March 1976 treatment 
note indicated that the veteran still had swelling of the 
right ankle.  Range of motion was normal.  There was a mild 
edema and slight tenderness to compression.  The October 1978 
separation examination report noted a history of injury to 
the collarbone and right ankle in a motorcycle accident, 
although no date was noted for the accident.

A February 1997 private orthopedic treatment note indicated 
that the veteran reported a long history of ankle problems.  
The veteran reported that his most significant past injuries 
occurred during service.  The physician reviewed x-rays from 
January 1997.  He noted early ankle arthroses, secondary to 
multiple traumas with additional changes, including 
dystrophic calcifications and osteophytes about the medial 
side involving the deltoid ligament and about the entire 
lateral ligamentous complex suggesting old distal fibular 
fracture with mortise compromise and bone-on-bone contact 
anterolaterally.  The lateral film confirmed essentially 
bone-on-bone contact anteriorly and there was a huge 
impinging osteophyte at the anterior border of the tibia 
abutting the talar neck.  The veteran also had some early 
degenerative changes in the talonavicular joint apparent over 
the durum of that articulation.  He was diagnosed with status 
post multiple soft tissue trauma to the right ankle with 
early posttraumatic degenerative arthroses and progressively 
worsening pain.

An orthopedic assessment was conducted by a private physician 
in August 1997 in conjunction with the veteran's application 
for Social Security benefits.  The physician noted no 
pertinent objective findings at the examination.  He stated 
that his findings were not inconsistent with the veteran's 
reported symptoms and history.  He noted that the veteran was 
overweight, which probably aggravated his symptoms and pain.

A comprehensive examination was conducted by a private 
physician in February 1998 in conjunction with the veteran's 
application for Social Security benefits.  The physician 
noted severe posttraumatic degenerative changes in the right 
ankle, which prohibit the veteran from isolating his stance 
on the right and induce a state of decreased agility.  The 
physician noted that the veteran reported a diagnosis of 
hiatal hernia with complaints of daily heartburn and reflux 
with some dysphagia.

A July 1998 VA treatment note indicated that the veteran 
reported injuring his right ankle in service.  It was noted 
that he was using a cane on the recommendation of a private 
physician.  The veteran's range of motion was limited.  He 
was diagnosed with moderately severe degenerative joint 
disease of the right ankle with possible tarsal tunnel 
syndrome.

A September 1998 VA joint examination noted that the 
veteran's last year of working at least six months was in 
1990, in furniture delivery.  The examiner indicated that, 
after the military, the veteran worked in saw repair and 
driving a delivery truck.  The veteran complained of low back 
pain that occasionally radiated into the right buttock and 
left thigh, pain in the left knee with occasional collapsing, 
and right ankle pain.  On examination, range of motion in the 
back was 90 degrees of flexion, 20 degrees of extension, 30 
degrees of rotation and 20 degrees lateral bending.  There 
was some pain with motion and mild tenderness at L-5.  
Neurological functions were okay at both lower extremities, 
except for some decreased sensation at the right lower leg.  
Knee motion was 0 to 140 degrees bilaterally.  Patellar pain 
and crepitation were mild on the right and moderate on the 
left.  Range of motion of the right ankle and foot was 2 
degrees of dorsiflexion, 20 degrees of plantar flexion, 25 
degrees of inversion, and 15 degrees of eversion.  There was 
pain in the right ankle on motion.  The right ankle was 
swollen.  Ankle tenderness was mostly on the medial aspect of 
the right ankle.  The veteran was diagnosed with chronic 
muscular strain of the low back with degenerative changes 
noted on x-ray, chronic synovitis plus symptomatic patellar 
chondromalacia of the left knee with degenerative changes 
noted in x-ray, and chronic synovitis plus probable 
posttraumatic degenerative arthritis of the right ankle, with 
degenerative changes noted on x-ray.  The examiner noted that 
the veteran experienced a 20 percent decrease in motion in 
the low back, left knee and right ankle, with a 25 percent 
decrease during flare-ups.

A September 1998 VA general medical examination report noted 
that the veteran was being evaluated for several chronic 
disabilities.  The veteran reported being treated for 
depression in group therapy.  The examiner noted that the 
veteran's joint complaints would be addressed in a separate 
VA examination.  The veteran reported that he had been 
diagnosed with hiatal hernia and experienced numbness in his 
hands.  On examination, the left tympanic membrane was barely 
visible due to yellow, purulent drainage.  The right tympanic 
membrane had scant, yellow drainage.  The examiner diagnosed 
the veteran with hiatal hernia with continued reflux, only 
moderately controlled with medication, and bilateral otitis 
media.

A September 1998 VA treatment note indicated that the veteran 
reported a history of right ankle trauma consistent with 
previous treatment records.  On examination, the veteran was 
not able to dorsiflex his great toe.  He had decreased 
sensation over the dorsum of his foot and had a significant 
amount of pain with compression of the tarsal tunnels.  He 
was most tender slightly below the medial malleolus.  He had 
limited neutral dorsiflexion, plantar flexion was 20 degrees, 
he had no inversion or eversion, and no strength in his 
posterior tendon.  The calf was nontender.  He was diagnosed 
with degenerative changes of the ankle and tarsal tunnel 
versus radiculopathy from the back.

A VA nerve conduction study was done in November 1998.  It 
was a normal study with no evidence of right lumbosacral 
radiculopathy or peroneal neuropathy of the right leg.

A November 1998 VA treatment note indicated that the nerve 
conduction study was unclear.  However, no evidence of tarsal 
tunnel syndrome on the right was noted.  The physician noted 
that there may be a neuropathic joint, given the veteran's 
neurologic findings, and ordered a bone scan.

A December 1998 VA bone scan report noted severe prior ankle 
sprain with secondary ligamentous laxity producing severe 
degenerative changes of the hind foot, particularly the 
anterior tibiotalar joint, the medial and lateral facets of 
the mortis joint, and the posterior subtalar joint.  The 
report also noted that the veteran might have tendinitis at 
the site of insertion of the Achilles tendon.

The veteran testified at a hearing held at the RO before a 
hearing officer in October 1999.  The veteran stated that he 
injured his right ankle in service, while on patrol.  He 
indicated that he was put in a support device for about six 
weeks.  He indicated that he complained to a medic several 
times during service about continued pain in his right ankle.  
He reported that since the medic did not see anything wrong 
with his ankle, he was not sent for treatment.  He reported 
that no one examined his ankle at his 1977 separation 
examination.  He testified that he had not injured his ankle 
since service.  He reported that he injured his ankle when he 
was 4 or 5.  He did not remember the specific injury and 
stated that the ankle healed and he had no problems after 
treatment.  The veteran reported that he was last employed in 
1996.  Up until 1996, he indicated he was doing odd jobs.  He 
stated that his last actual job in 1996 was a doorman at a 
bar a few days a week.  The veteran indicated that all his 
job training was for physical labor, which he could no longer 
do because of his disabilities.  The veteran stated that his 
back and ankle problems make it difficult for him to drive.  
The veteran indicated that he is receiving Social Security 
benefits.

A March 2002 private orthopedic treatment note, which 
indicated that this was a problem focused history and exam, 
related that the veteran had posttraumatic arthritis of the 
right tibiotalar joint.  The physician noted that the veteran 
reported fracturing his right ankle as a child.  The veteran 
indicated that he had no problems with his ankle until he 
injured it in service.  He stated that he had problems with 
the right ankle since service.  The physician noted that, 
"based on [the veteran's] history once again, I think there 
is no question that his current arthritis is related to his 
injury sustained in the Army during service."  The veteran 
had been seen in the physician's practice since 1997.  The 
treatment note indicated that the veteran was an established 
patient of the practice.  The physician did not specifically 
note which records had been reviewed in conjunction with this 
examination.

The veteran and his wife testified before a Member of the 
Board at a hearing held at the RO in June 2002.  The 
veteran's testimony was consistent with testimony offered at 
the hearing before a hearing officer in October 1999.  He 
indicated that his only current income is Social Security.  
He stated that he is a high school graduate.  He testified 
that his only specialized training was as a saw fitter.  He 
indicated that they live approximately 20 miles from the 
nearest town.  The veteran testified that he did not report 
injuring his ankle prior to service.  In particular, he noted 
that he did not injure his right ankle at the time he injured 
his collarbone, as was noted in his October 1978 report of 
medical history.  The veteran's wife testified that his right 
ankle hurts him badly and is deformed.

III.  Service Connection for Synovitis and
Arthritis of the Right Ankle

Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the claim for a grant of service connection for a 
synovitis and arthritis of the right ankle. The reasons for 
this determination follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that when claiming entitlement to service 
connection for the aggravation of a preexisting condition, an 
appellant is not required to establish a causal link between 
his military service and the deterioration of his preservice 
disability, but must show only that the aggravation occurred 
in service.  See Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

Service medical records indicate that the veteran reported a 
having a broken ankle prior to service at his January 1975 
entrance examination.  In addition, when the veteran sought 
treatment for a right ankle injury in February 1976 he 
reported a history of a broken ankle, 16 years before.  At 
that time swelling, discoloration, limited range of motion 
and decreased ankle jerk were noted in the right ankle.  
Service medical records from March and 1976 indicate that the 
veteran continued to complain of swelling and tenderness in 
his right ankle.

The Board notes the March 2002 private orthopedic treatment 
note, where the veteran's physician stated "based on [the 
veteran's] history once again, I think there is no question 
that his current arthritis is related to his injury sustained 
in the Army during service."  The Board notes that the 
veteran had been treated at this physician's orthopedic 
practice since 1997 and the history reported by the veteran 
is consistent with the history in the claims file.

The Board finds that the evidence is at least in equipoise 
with respect to the veteran's claim.  Service medical records 
provide support for a finding that the veteran's right ankle 
condition did worsen as a result of an injury sustained in 
service.  The record contains a competent medical opinion 
that, viewed liberally, places the evidence in relative 
equipoise on the question of whether the veteran's pre-
existing ankle condition was aggravated by service.  A 
definite link is not required and there is no clear and 
unmistakable evidence presented to rebut the presumption of 
aggravation.  The Board is mindful of the policy 
considerations in 38 C.F.R. § 3. 303(a) to be applied in 
claims for service connection and general policy 
considerations set forth in 38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1997).  
Accordingly, service connection for synovitis and arthritis 
of the right ankle is granted.

IV.  Permanent and Total Disability Rating
For Pension Purposes

Criteria

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct. 38 U.S.C.A. § 
1521(a) (West 1991).  There are three alternative regulations 
upon which a finding of permanent and total disability for 
pension purposes may be based.  The veteran may seek to 
establish, by utilizing the VA Schedule For Rating 
Disabilities, that he has a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  38 U.S.C.A. § 
1502 (West 1991).  This requires rating, and then combining 
each disability under the appropriate diagnostic code to 
determine whether the veteran holds a combined one- hundred 
percent schedular evaluation for pension purposes.  If the 
veteran suffers the permanent loss of the use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, he will be considered permanently and totally 
disabled. 38 C.F.R. § 4.15 (2001).

Alternatively the veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 38 
C.F.R. § 4.17 (2001).  However, if there is only one such 
disability, it must be ratable at 60 percent or more; and if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more and the combined 
rating must be 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes. 38 C.F.R. §§ 4.16(a), 4.17 
(2001).

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors. 38 C.F.R. §§ 
3.321(b)(2); 4.17(b) (2001).

In determining eligibility for pension benefits, subjective 
factors are also for consideration with regard to both 
permanence of the disability and total disability.  As noted 
above, pension is payable to a veteran with the requisite 
service who is unemployable as a result of disability 
"reasonably certain" to last throughout the lifetime of the 
disabled person.  Talley, 2 Vet. App. 282, 285; 38 U.S.C.A. § 
1502(a) (West 1991).  Subjective factors for consideration 
are also included in 38 C.F.R. § 4.15, which provides that in 
individual cases, full consideration will be given to such 
factors as unusual physical or mental effects in individual 
cases, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability, and the 
effect of combinations of disabilities.  In addition, 38 
C.F.R. § 4.17(b) (2001) states that where the veteran fails 
to meet the percentage requirements, but meets basic 
eligibility criteria and is unemployable, consideration of 38 
C.F.R. § 3.321(b)(2) (2001) is appropriate.  In turn, 38 
C.F.R. § 3.321(b)(2) provides that where the veteran does not 
meet the percentage requirements of the Rating Schedule, but 
is unemployable by reason of age, occupational background, or 
other related factors, a permanent and total disability 
rating on an extra-schedular basis is warranted.

Analysis

The RO has determined that the veteran has the following 
disabilities with the following ratings:  right ankle 
synovitis and degenerative arthritis, evaluated as 20 percent 
disabling; bilateral otitis media, evaluated as 10 percent 
disabling; chronic low back muscular strain, evaluated as 10 
percent disabling; chronic synovitis with patellar 
chondromalacia of the left knee, evaluated as 10 percent 
disabling; and, hiatal hernia with reflux, evaluated as 
noncompensable.  In addition, the veteran noted, at a 
September 1998 VA general medical examination, that he was 
being treated for depression.  This establishes a combined 
evaluation of 40 percent, which does not meet the schedular 
criteria.  However, when considering the claim on an 
extraschedular basis, the Board notes that the veteran has 
asserted that his disabilities affect his ability to work and 
must take into account other subjective factors.

The veteran was born in April 1952.  He has reported that he 
has a high school diploma.  He indicated that he has been 
trained mostly for physical labor and has been employed as a 
saw fitter and a delivery truck driver.  He stated that he 
has not worked on any basis since 1996 and his only income is 
Social Security.  He also indicated that, as a result of his 
disabilities, he has difficulty driving.  He stated that he 
lives in a rural area, approximately 20 miles from the 
nearest town.  He testified in both a hearing before a 
hearing officer in October 1999 and a hearing before a Member 
of the Board in June 2002 that his disabilities preclude his 
being able to find work that would be considered "gainful."

The Board has thoroughly reviewed the evidence of record and, 
in consideration of the veteran's education, occupational 
background, and related factors, the Board concludes that the 
evidence is at least in equipoise as to whether the veteran 
is entitled to a permanent and total disability evaluation 
for pension purposes.  Although there are indications that 
the record would benefit from additional development of the 
evidence so as to more precisely ascertain the level or 
severity of each of the disabilities with which the veteran 
is confronted, it is apparent that there is an element of 
doubt as to whether the veteran is a viable candidate for 
employment pursuits which could be considered gainful in 
nature.  The Social Security Administration is also noted to 
have found that the veteran is unable to work, within the 
meaning of their governing regulations.  Accordingly, 
resolving doubt in the veteran's favor as required by 
regulations, the Board finds that the veteran is entitled to 
a permanent and total disability evaluation for pension 
purposes.


ORDER

Service connection for synovitis and arthritis of the right 
ankle is granted.

Entitlement to a permanent and total disability evaluation 
for pension purposes is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

